In a negligence action by a wife to recover damages for personal injury, and by her husband for loss of services, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County, entered April 20, 1966, which (1) set aside a jury verdict against defendant Sterling Estates, Inc., in the wife’s favor for $17,500 and granted a new trial on the issue of damages as to the wife’s cause of action, unless plaintiffs stipulated to reduce the wife’s verdict to $7,500, and (2) set aside a jury verdict against *842said defendant in the husband’s favor for $500- and directed judgment against the husband and in favor of said defendant. Order modified, on the law and the facts, (1) by striking therefrom the provisions to the effect that the verdict for the husband is set aside and that judgment is directed against him, (2) by providing in lieu thereof that the motion to set aside the verdict for the husband is denied and (3) by providing that the stipulation to be given with respect to the conditional setting aside of the wife’s verdict may be executed by the wife alone, instead of both plaintiffs, and by substituting “$10,000”, in place of “$7,500”, as the amount to which the wife’s verdict should be reduced in such stipulation. As so modified, order affirmed, without costs. The time within which the stipulation to reduce the wife’s verdict may be served and filed is extended until 20 days after entry of the order hereon. As to the husband, the record contains sufficient evidence to support the jury’s verdict in his favor; and the award of $500 for him was not excessive. As to the wife, her award was excessive only to the extent indicated herein. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.